Case: 17-12259   Date Filed: 12/05/2017   Page: 1 of 6


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12259
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:17-cr-00001-HLM-WEJ-1



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

JOSE CARRILLO-HIBARA,

                                              Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (December 5, 2017)

Before HULL, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 17-12259    Date Filed: 12/05/2017   Page: 2 of 6


      Jose Carrillo-Hibara appeals his 24-month sentence, imposed at the low end

of his advisory guideline range, after pleading guilty to one count of re-entry

following removal, in violation of 8 U.S.C. §§ 1326(a) and (b)(2). On appeal, he

argues that his sentence was substantively unreasonable in light of his criminal

history, because he entered the United States merely to support his family in

Mexico, and because a term of 24 months’ imprisonment will further prevent him

from supporting his family and paying for his disabled sons’ medical care. After

review of the record and the parties’ briefs, we affirm Mr. Carrillo-Hibara’s

sentence.

                                         I

      We review a sentence for reasonableness under an abuse of discretion

standard. See Gall v. United States, 552 U.S. 38, 46 (2007). Mr. Carrillo-Hibara

bears the burden to show that his sentence was unreasonable in light of the record

and the factors set forth in 18 U.S.C. § 3553(a). See United States v. Tome, 611
F.3d 1371, 1378 (11th Cir. 2010).        These factors include “the nature and

circumstances of the offense and the history and characteristics of the defendant,”

§ 3553(a)(1), as well as, among others, “the need for the sentence to reflect the

seriousness of the offense, promote respect for the law, [and] provide just

punishment for the offense.” United States v. Winingear, 422 F.3d 1241, 1246

(11th Cir. 2005).


                                        2
              Case: 17-12259     Date Filed: 12/05/2017   Page: 3 of 6


      An abuse of discretion may be shown when the district court “(1) fails to

afford consideration to relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or (3) commits a clear error

of judgment in considering the proper factors.” United States v. Osorio-Moreno,

814 F.3d 1282, 1287 (11th Cir. 2016). “The fact that the appellate court might

reasonably have concluded that a different sentence was appropriate is insufficient

to justify reversal of the district court.” Gall, 552 U.S. at 51. Because our review

is deferential, we will only vacate the sentence if we are “left with the definite and

firm conviction that the district court committed a clear error of judgment.”

Osorio-Moreno, 814 F.3d at 1287 (quoting United States v. Pugh, 515 F.3d 1179,

1191 (11th Cir. 2008)).

                                         II

      To determine the advisory guideline range, the district court calculated Mr.

Carrillo-Hibara’s base offense level at eight, pursuant to U.S.S.G. § 2L1.2(a).

Because Mr. Carrillo-Hibara had previously been convicted of a felony (the sale of

heroin) and received a sentence of more than five years’ imprisonment, ten levels

were added under U.S.S.G. § 2L1.2(b)(2)(A). Mr. Carrillo-Hibara received a

reduction of three levels under U.S.S.G. §§ 3E1.1(a) and (b) for acceptance of

responsibility. Thus, his total offense level was 15. Mr. Carrillo-Hibara’s criminal

history category was set at III due to two state convictions for the sale of heroin,


                                          3
              Case: 17-12259     Date Filed: 12/05/2017    Page: 4 of 6


one in 2002 and the other in 2004. With a total offense level of 15 and a criminal

history category of III, the advisory guideline range was 24 to 30 months’

imprisonment. No one objected to the calculation of the advisory guideline.

      After weighing the § 3553(a) factors, the district court imposed a sentence of

24 months’ imprisonment.       At sentencing and on appeal, Mr. Carrillo-Hibara

contests only the substantive reasonableness of his sentence.

      The district court sentenced Mr. Carrillo-Hibara at the low end of the

advisory guideline range, a sentence which we ordinarily except to be reasonable.

See United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). He has not shown

that the district court abused its discretion.     Rather, the sentencing transcript

reflects that the district court considered the § 3553(a) factors in deciding that they

supported a 24-month sentence. See Pugh, 515 F.3d at 1191 (requiring the district

court to “consider all of the § 3553(a) factors”) (emphasis in original).

      The district court explained that Mr. Carrillo-Hibara has been removed from

the United States at least seven times. The district court noted that when he “came

here for any appreciable period of time … he was selling heroin, two serious

offenses involving the sale of heroin.” D.E. 27 at 18. The district court stated that

his conviction for illegal re-entry stemmed from an arrest in Georgia for possession

of methamphetamine and thus, Mr. Carrillo-Hibara was “aware of the drug market

and [had]… been in the drug market.” D.E. 27 at 19. Due to Mr. Carrillo-Hibara’s


                                          4
              Case: 17-12259     Date Filed: 12/05/2017   Page: 5 of 6


conduct, the district court determined that it could not “vary or depart downwardly

and give [him] a very, very lenient sentence.” D.E. 27 at 19. This was not an

abuse of discretion; in fact, we have approved of the district court giving

significant weight to such conduct in other cases. See, e.g., United States v.

Dougherty, 754 F.3d 1353, 1361 (11th Cir. 2014) (“The district court must

evaluate all of the § 3553(a) factors, but it may attach great weight to one factor

over others.”) (quotation marks omitted); United States v. Martinez-Gonzalez, 663
F.3d 1305, 1311–12 (11th Cir. 2011) (affirming reasonableness of 24-month

sentence when district court found illegal re-entry defendant’s “history of arrests

and convictions was compelling evidence of his propensity to recidivate”)

(alterations omitted).

      Mr. Carrillo-Hibara asserts—as he did at sentencing—that a sentence of

imprisonment for twelve months and one day was appropriate due to his need to

support his family and because he had illegally re-entered the country in order to

provide for them. The record reflects that the district court considered these family

ties noted that these factors were “one of the reasons [it] d[id] not sentence [Mr.

Carrillo-Hibara] to the top of the guideline range.” D.E. 27 at 19. But the district

court’s refusal to vary downward due to Mr. Carrillo-Hibara’s criminal past and

drug-related conduct was not a clear error in judgment, and we cannot say that Mr.

Carrillo-Hibara’s sentence is unreasonable. See United States v. Langston, 590


                                         5
              Case: 17-12259    Date Filed: 12/05/2017   Page: 6 of 6
F.3d 1226, 1237 (11th Cir. 2009) (“We do not reweigh relevant factors … unless

the district court committed a clear error of judgment in weighing the § 3553(a)

factors by arriving at a sentence outside the range of reasonable sentences.”);

United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007) (“The weight to be

accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court, and we will not substitute our judgment in weighing the

relevant factors.”) (alterations omitted). See also Martinez-Gonzalez, 663 F.3d at

1311 (affirming substantive reasonableness of sentence given defendant’s criminal

history despite argument that defendant’s family would “face financial hardship”).

                                        III

      In sum, Mr. Carrillo-Hibara has not met his burden to demonstrate that his

sentence is substantively unreasonable. Because nothing in the record or briefing

on appeal leaves us “with the definite and firm conviction that the district court

committed a clear error of judgment,” we affirm Mr. Carrillo-Hibara’s sentence.

      AFFIRMED.




                                         6